--------------------------------------------------------------------------------

Exhibit 10.2
 
AGREEMENT


THIS AGREEMENT (the “Agreement”) is made as of the 4th day of January, 2013
among (a) BioTime, Inc., a California corporation (“Biotime”), on the one hand,
and (b) Alfred D. Kingsley (“Mr. Kingsley”), Greenbelt Corp. (“Greenbelt”) and
Greenway Partners, L.P. (“Greenway” and, together  with Mr. Kingsley and
Greenbelt, the “Shareholder”), on the other hand.
 
In consideration for the Shareholder entering into a support agreement with
Geron Corporation of even date herewith (the “Support Agreement”), BioTime and
Shareholder agree as follows:
 
1.             Indemnification by Biotime.  Subject to Section 2, BioTime shall
indemnify, defend, save and hold harmless Mr. Kingsley, Greenbelt and Greenway,
and each of their members, managers, directors, officers, employees, agents,
representatives, affiliates, successors and assigns (each, a “Shareholder
Indemnified Party”) from and against any and all damages, liabilities, losses,
awards, judgments, costs and expenses, including reasonable attorneys’ fees and
expenses (collectively, “Losses”), to the extent relating to (i) any third party
claim or action (including but not limited to, any claims or actions brought by
Geron Corporation or its affiliates), (ii) any regulatory claim, inquiry, or
investigation or other regulatory Proceeding, or (iii) any counter-claim or
other action brought in connection with a claim or action brought by BioTime
against any Shareholder Indemnified Party, that are imposed upon or otherwise
actually suffered or incurred by a Shareholder Indemnified Party resulting from
or arising out of Shareholder being a party to the Support Agreement.  The
amount of any Losses recoverable hereunder shall be net of any recovery under
any insurance policy, provided that no Shareholder Indemnified Party shall have
any obligation to seek recovery under any insurance policy.  Promptly after
receipt by any Shareholder Indemnified Party of notice of any action or
proceeding, such Shareholder Indemnified Party shall notify BioTime of such
action or proceeding, provided that the failure to so notify BioTime shall not
relieve BioTime from any liability hereunder except to the extent such failure
to notify has actually and materially prejudiced the defense relating to any
such action or proceeding.
 
2.             Limitations on Indemnification Obligation.  Notwithstanding the
provisions of Section 1 above,
 
(a) if a court of competent jurisdiction makes a final determination that Mr.
Kingsley, and/or Greenbelt and/or Greenway has (i) made any material inaccuracy
in or breached any representation or warranty contained in the Support
Agreement; or (ii) failed to observe, perform or abide by, or any other breach
of, any restriction, covenant, obligation or other provision contained in the
Support Agreement, BioTime shall have no obligation to indemnify any Shareholder
Indemnified Party for any losses arising directly as a result of such actions.
 
(b) In addition, if BioTime reasonably determines that Mr. Kingsley, and/or
Greenbelt and/or Greenway has violated Section 3.1 of the Support Agreement,
Biotime shall have no obligation to indemnify any Shareholder Indemnified Party
for any losses arising directly as a result of such violation, regardless of
whether  a court of competent jurisdiction has  made a final determination
pursuant to Section 2(a) that such violation occurred.
 
 
1

--------------------------------------------------------------------------------

 
 
(c)  In the event of a determination under either Section 2(a) or 2(b) that
BioTime has no obligation to indemnify any Shareholder Indemnified Party
hereunder, Mr. Kingsley, Greenbelt and Greenway hereby undertake to reimburse
BioTime for any payments made by BioTime to any Shareholder  Indemnified Party
pursuant to Section 1 related to such matters prior to such determination.
 
3.             Reimbursement of Expenses.  Biotime shall reimburse Shareholder
for all reasonable expenses (including legal expenses) that Shareholder incurs
in connection with the negotiation, execution and compliance with the Support
Agreement.
 
4.             Choice of Law.  The laws of the State of New York,
notwithstanding its rules regarding choice of law, shall govern this Agreement,
the construction of its terms, and the interpretation of the rights and duties
of the parties hereto with respect to this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
 

 
BIOTIME, INC.
         
By:
/s/Michael D. West
   
Name:
Michael D. West
   
Title:
Chief Executive Officer
           
ALFRED D. KINGSLEY
           
/s/Alfred D. Kingsley
           
GREENBELT CORP.
           
By:
/s/Alfred D. Kingsley
   
Name:
Alfred D. Kingsley
   
Title:
President
           
GREENWAY PARTNERS L.P.
           
By:
/s/Alfred D. Kingsley
   
Name:
Alfred D. Kingsley
   
Its:
General Partner
 

 
 
[Signature Page to Indemnification Agreement (Kingsley)]

--------------------------------------------------------------------------------